The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the order of the court below should be, and the same is hereby reversed with directions to the court below to enter an order sustaining the demurrer of the defendant to the bill of complaint as amended.
TERRELL, C.J., AND WHITFIELD, ELLIS AND BUFORD, J.J., concur.
STRUM, AND BROWN, J.J., dissent.